Citation Nr: 0925085	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 for residuals of a laryngectomy, claimed to have 
resulted from VA's failure to properly and timely diagnose 
the Veteran with throat cancer at a Department of Veterans 
Affairs Medical Center (VAMC) during the 1990s.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1954 to January 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision from the above 
Department of Veterans Affairs (VA) Regional Office.  

On his February 2005 substantive appeal, via VA Form 9, the 
Veteran indicated that he wanted to testify before a Veterans 
Law Judge at a Travel Board hearing.  However, in January 
2006, the Veteran withdrew his request for a hearing.  The 
Board, then, finds that all due process has been satisfied 
with respect to the Veteran's right to a hearing.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has an additional 
disability that was caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in not properly and timely diagnosing 
him with throat cancer during the 1990s.  

CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
laryngectomy, claimed to have resulted from VA's failure to 
diagnose him with throat cancer at a Department of Veterans 
Affairs Medical Center during the 1990s, have not been met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.154, 3.358, 3.361 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in September 2002 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  

With respect to the Court's decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding potential downstream 
issues such as disability rating and effective date, the 
Board finds that, since the claim herein is being denied, 
such issues are moot and there is no prejudice to the Veteran 
in proceeding with the present decision.  Therefore, the 
Board concludes that all required notice has been given to 
the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from 1990 to 2000, in 
addition to private medical records dated from 2000 to 2001.  
The RO also requested two medical opinions in conjunction 
with this claim.  Significantly, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Pertinent Law

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2008), as amended 
in 1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  These provisions of law 
apply to claims received by VA on or after October 1, 1997.  
38 C.F.R. § 3.361(a) (2008).

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).

The Board notes for information and clarification that, for a 
period previous to October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 
(2006) (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination).  However, as noted above, the current 
version of 38 U.S.C.A. § 1151 requires that, for claims filed 
on or after October 1, 1997, the claimed additional 
disability must have been "caused by" VA hospital care, 
medical or surgical treatment, or examination, and further 
adds a "proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.

In this case, the Veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in October 2001.  Therefore, under 
the statute and the new regulation, the Veteran's claim must 
be adjudicated under the current version of section 1151.  
That is, even if there is an additional disability which is 
the result of VA care, the standard is to preclude 
compensation if the evidence does not establish negligence or 
other fault on the part of VA, or of an event not reasonably 
foreseeable.

B.  Facts and Analysis

Turning to the merits of the Veteran's claim under 38 
U.S.C.A. § 1151, the law, as noted above, provides that 
compensation may be awarded in the same manner as if the 
additional disability is service connected.  The Court of 
Appeals for Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Thus, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).

Moreover, and also consistent with the service-connection 
analogy, since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to establish 
some type of injury or disability due to VA medical care, but 
"must still submit sufficient evidence of a causal nexus 
between that . . . event and his or her current disability . 
. . to be ultimately successful on the merits of the claim."  
See Wade v. West, 11 Vet. App. 302, 305 (1998).

The Veteran has asserted that he currently suffers from a 
compensable residual disability as a result of a laryngectomy 
performed in November 2000 by a private physician, Dr. J.K.  
Although the residuals of private medical treatment are not 
ordinarily compensable by the Government, the Veteran asserts 
that, if VA medical providers had properly and timely 
diagnosed him with throat cancer and rendered appropriate 
treatment when they saw him in the 1990s, his condition would 
not have worsened to the extent requiring removal of his 
larynx, now requiring a prosthetic device for speech.  

Review of the evidence reveals the Veteran presented for 
treatment at the VA Medical Center in April 1990, complaining 
of a sore throat and hoarseness that had persisted for two to 
three months.  He was referred to the ENT Clinic, and the 
impression was hoarseness secondary to mild edema of the 
vocal cords.  He then underwent a laryngoscopy in September 
1990.  Pathology reports are not included in the record, but 
the treatment records reflect that the laryngoscopy revealed 
an inflamed mucosa and benign cyst.  The Veteran was advised 
to stop smoking and return in six months.  At his follow-up 
appointment in March 1991, objective examination of the 
larynx, via microscope, revealed less inflamed mucosa, with 
no masses seen in the neck.  The assessment was "no evidence 
of disease," and the Veteran was advised to return as 
needed.  

In June 1993, the Veteran presented to VA again complaining 
of hoarseness that had persisted for three months.  At that 
time, it was noted that polyps had been removed from his 
vocal cord approximately two to three years before, although 
medical documentation of that is not seen in the record.  
Objective examination revealed generalized edema of the vocal 
cords, as was seen in 1990.  A laryngoscopy and biopsy were 
performed in August 1993, which reportedly revealed a right 
vocal cord lesion.  Findings from the laryngoscopy and biopsy 
are not reflected in the record.  

In December 1995, the Veteran complained of difficulty 
swallowing, which had persisted for one to two months, and in 
January 1996, he reported that his swallowing was a little 
better.  He said he was unable to make his later appointment 
and he was advised of the potential seriousness of his 
symptoms and the need for evaluation if the symptoms seemed 
to persist or get worse.  There are no subsequent VA 
treatment records which show treatment for problems related 
to his previous complaints, or any other findings related to 
his larynx.  

Private medical records from Redding Medical Center disclose 
that, in June 2000, the Veteran presented for treatment 
complaining of abdominal pain and weight loss.  An 
esophagogastroduodenoscopy was performed, which revealed a 
right vallecular mass.  A subsequent laryngoscopy and biopsy 
revealed that the mass was sqaumous cell carcinoma.  In 
November 2000, the Veteran underwent a total laryngectomy 
and, in June 2001, underwent surgical treatment for placement 
of a voice prosthesis.  

In evaluating this claim, the Board notes it is clear the 
Veteran has an additional disability, as he continues to 
suffer from residuals of the laryngectomy performed in 
November 2000.  However, there remains the issue of whether 
VA's failure to diagnose the Veteran with throat cancer when 
treatment was provided in the 1990s is the proximate cause of 
his additional disability.  

In support of his claim, the Veteran submitted an October 
2002 statement from his private physician, Dr. T.W., which 
reflects that the Veteran continues to have significant 
disability due to treatment of his throat cancer.  Dr. T.W. 
noted there is a question as to whether the Veteran would 
have less disability if the malignancy had been discovered at 
an earlier date, but he stated he was unable to speculate on 
that question.  

To assist us in our review of this appeal, the Board 
requested that an independent VA oncologist review the claims 
file and provide an opinion as to whether the Veteran's 
residual disability is proximately due to VA's failure to 
diagnose him with throat cancer during earlier treatment.  In 
March 2009, Dr. E.E., the Chief of Hematology/Oncology at a 
VA Medical Center, reviewed the Veteran's claims file and 
noted his medical history as reported above, including the 
lack of pathology reports from the several laryngoscopies and 
biopsies performed during the 1990s.  As to the timeliness of 
the diagnosis, Dr. E.E. noted several issues, including that 
the Veteran's symptoms were recurrent with chronic 
inflammation of unknown cause.  Dr. E.E. stated that, while 
vocal cord polyps are not uncommon in heavy smokers, there is 
an association between polyps and head/neck cancer, as polyps 
indicate ongoing and chronic inflammation, which is indicated 
in sqaumous cell carcinogenesis.  He said he would have 
expected that the ear, nose, and throat (ENT) physician would 
have performed random biopsies to determine whether there was 
an occult malignancy.  He also stated that, given the 
Veteran's recurring complaints of hoarseness and sore throat, 
he would have expected other studies to have been performed, 
such as a CT of the soft tissues in the neck, to find a sub-
mucosal or other occult mass.  Dr. E.E. stated, however, that 
this is not his field of expertise and he does not perform 
those procedures.  He advised that an ENT physician be 
requested to review this case for their opinion on the proper 
standard of care for such cases.  

Nevertheless, Dr. E.E. noted that, despite these concerns, 
there was no follow-up by the Veteran from 1996 until 2000 
when he received the cancer diagnosis.  Dr. E.E. stated it is 
likely that the lack of follow-up from 1996 to 2000 is the 
major contributing factor to the extensive nature of the 
Veteran's cancer at the time of diagnosis.  He stated that, 
while squamous cell carcinomas are slow-growing, it is not 
likely there would have been a visible tumor mass in 1990 or 
1993 when the Veteran had his laryngoscopies at VA.  Instead, 
the physician stated that it is much more likely that a tumor 
would have been visible and diagnosable in 1996.  However, he 
noted, the Veteran did not comply with follow-up at that time 
and there is no information available regarding any medical 
care the Veteran may have received from 1996 to 2000, which 
was the critical window of opportunity in order to be 
diagnosed early.  In conclusion, Dr. E.E. stated that the 
major contributing factor to the extent of disease and 
disability which resulted from treatment is the time delay 
between the Veteran's exhibiting symptoms in 1996 and the 
diagnosis in 2000.  

Given Dr. E.E.'s recommendation that an ENT physician be 
consulted, the claims file was sent to Dr. K.P., an 
Otolaryngologist at the Department of Otolaryngology at a 
major university medical center, who also has a fellowship in 
Head and Neck Oncological Surgery.  

After review of the record, Dr. K.P. opined that there is no 
evidence of carelessness, negligence, lack of proper skill, 
or error in judgment on the part of the VA medical providers.  
In rendering this conclusion, Dr. K.P. noted that the Veteran 
had chronic inflammation of his larynx, either due to or 
exacerbated by smoking, and he had regular observation and 
frequent operative examination.  In this regard, Dr. K.P. 
noted the Veteran's observation and treatment included being 
followed every three to six months by the VA otolaryngology 
department and being flexibly scoped in the clinic at most of 
the visits.  Dr. K.P. noted, however, that the Veteran did 
not follow-up with his appointments as scheduled.  She also 
noted that it is highly unlikely that the vocal cord 
contained cancer at the time of his last operative 
laryngoscopy in 1993, as symptoms would have grown within a 
year to the point that it would have created more symptoms 
and been diagnosed.  In summary, Dr. K.P. stated that not all 
cases of chronic inflammation of the larynx progress to 
cancer, but all cases need to be monitored frequently in the 
hope of diagnosing any cancer at an early stage.  She noted 
again, however, that the Veteran did not follow up with the 
otolaryngology department.  

In evaluating this claim, the Board considers the May 2009 
opinion from Dr. K.P. to be the most competent and probative 
medical evidence of record.  Dr. K.P.'s opinion is based upon 
review of the claims file, in addition to her expertise in 
the field of head and neck oncology, and is supported by a 
compete rationale based on the facts in this case.  The Board 
does consider the March 2009 opinion from Dr. E.E. to be 
competent medical evidence, and we note the issues he 
identified, including the type of treatment he would have 
expected to have been performed.  However, Dr. E.E. stated 
repeatedly that an ENT physician should be consulted to opine 
on the standard of care in this type of case, and Dr. K.P., 
an ENT physician with a specialty in head and neck oncology, 
opined that there is no evidence of carelessness, negligence, 
lack of proper skill, or error in judgment on VA's part.  

Based on the foregoing, the Board finds the most competent 
and probative evidence of record preponderates against a 
finding that the Veteran's residual disability is proximately 
due to VA's failure to properly and timely diagnose him with 
throat cancer in the 1990s.  While there is medical evidence 
of record which identifies problem areas in this case, this 
evidence is afforded lessened probative value, as compared to 
the May 2009 opinion, because that physician was not familiar 
with the standard of care performed in this type of case.  
There is no other medical opinion of record which counters 
the May 2009 opinion and, thus, there is no competent 
evidence that the Veteran's current residual disability is 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault by VA in providing 
treatment during the 1990s.  Nor is there any evidence or 
contention that the 1990 treatment by VA involved any 
unforeseen event, or that it was nonconsensual.

In any event, as noted above, expert medical professionals 
have attributed the severity of the Veteran's throat cancer 
at the time of its diagnosis, to his failure to follow-up 
with treatment at VA during and after 1996.  See March 2009 
opinion from Dr. E.E.; May 2009 opinion from Dr. K.P.  
Therefore, there is no competent medical opinion evidence of 
record which establishes that the Veteran's current residual 
disability is proximately due to VA negligence or fault.  

As a result, without competent medical evidence of record 
establishing that the Veteran's residuals of a laryngectomy 
are proximately due to VA's failure to properly and timely 
diagnose throat cancer when treatment was provided during the 
1990s, the Veteran's claim must be denied.  See 38 C.F.R. § 
3.358(c)(1) (2008).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the Veteran's claim, the 
benefit-of-the-doubt doctrine is not for application, and he 
is not entitled to compensation under 38 U.S.C.A. § 1151.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)


ORDER

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 for residuals of a laryngectomy, claimed to have 
resulted from VA's failure to properly and timely diagnose 
the Veteran with throat cancer at a Department of Veterans 
Affairs Medical Center during the 1990s, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


